Epie v Herakles Farms, LLC (2020 NY Slip Op 05283)





Epie v Herakles Farms, LLC


2020 NY Slip Op 05283


Decided on October 01, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 01, 2020

Before: Kapnick, J.P., Gesmer, González, Scarpulla, JJ. 


Index No. 159618/2017 Appeal No. 11930 Case No. 2019-274 

[*1]Loxly Epie, Plaintiff-Respondent,
vHerakles Farms, LLC, Defendant-Appellant.


Wiggin and Dana LLP, New York (Tadhg Dooley of counsel), for appellant.
Muchmore & Associates PLLC, Brooklyn (Marwan F. Sehwail of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Gerald Lebovits, J.), entered November 15, 2018, which granted plaintiff's motion for summary judgment in lieu of complaint and denied defendant's cross motion to dismiss the action, deemed appeal from judgment, same court and Justice, entered December 11, 2018, in plaintiff's favor, and, so considered, said judgment unanimously reversed, on the law, with costs, the judgment vacated, plaintiff's motion denied, and defendant's cross motion granted. The Clerk is directed to enter judgment dismissing the action.
Plaintiff commenced this action against defendant, a Delaware limited liability company, to domesticate and enforce a foreign judgment in its favor several months after defendant had been dissolved and a certificate of cancellation filed (see  6 Del C § 18-203[a]). As the certificate of cancellation has not been nullified and plaintiff does
not seek nullification, plaintiff cannot maintain this action (Metro Communication Corp. BVI v Advanced Mobilecomm Tech. Inc. , 854 A2d 121, 138-139 [Del Ch 2004]; 6 Del C § 18-803[b]). 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 1, 2020